Citation Nr: 0329773	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  03-24 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The appellant claims that he had service in the Philippine 
Commonwealth Army in the service of the United States during 
World War II.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the appellant's claim of 
entitlement to VA benefits on the basis he did not have 
qualifying service as a veteran.  This case has been advanced 
on the docket by the Board for good or sufficient cause 
shown.


FINDINGS OF FACT

The Department of the Army certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement 
to VA benefits have not been met.  38 U.S.C.A. § 101(2) (West 
2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The United States Court of Appeals for Veterans Claims (the 
Court) has not specifically addressed whether the VCAA 
applies to cases involving basic eligibility for VA benefits, 
as in the present case.  However, the Court has held that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (service during the Iranian hostage 
crisis is not a "period of war" for purposes of entitlement 
to non-service-connected pension benefits); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)(case involved application 
of 38 U.S.C.A. § 101(3) to determine whether the appellant 
was entitled to recognition as the surviving spouse of a 
veteran).

The present case involves a question of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
appellant has qualifying service.  To the extent in which the 
law is dispositive in this case, the VCAA is not applicable.  
Nevertheless, as the appellant claims that he has qualifying 
military service, there is an evidentiary question in this 
case and to that extent the VCAA is applicable.

Under the VCAA, VA must notify claimants of the evidence and 
information necessary to substantiate a claim for benefits,  
and inform the claimant whether he or VA bears the burden of  
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the 
appellant filed his claim for VA benefits in January 2002.  
Following receipt of the claim, the RO notified the appellant 
by letter dated in March 2002 of the VCAA and how it applied 
to claims of the appellant.  In May 2002, the RO notified the 
appellant by letter that the claims for service connection 
and for nonservice-connected pension were received.  The RO 
explained that it would consider the medical evidence 
submitted for the appellant's service-connected claim, and 
that he did not have qualifying service for nonservice-
connected disability pension.  In July 2002, the RO wrote to 
the appellant and requested that he complete and return a 
supplemental application for compensation.  In July 2002, the 
RO received certification from the service department that 
the appellant had no recognized service.  In August 2002, the 
RO wrote to the appellant and notified him that they had 
evidence on file showing that during the Japanese occupation 
of the Philippines, an individual by his name was employed as 
a Japanese cook, Japanese spy, and a guide for Japanese 
patrols.  The RO informed him that more evidence and inquiry 
regarding this information were necessary before proceeding 
with his claim for VA benefits.  In August 2002, the 
appellant responded to the RO's series of questions.  In 
October 2002, the RO received a second certification from the 
service department that the appellant had no recognized 
service.  In a January 2003 statement of the case (SOC), the 
RO provided the appellant with a copy of VA regulations 
governing recognized service and further explained why the 
claim was denied.  Essentially, the appellant was notified 
that in the absence of certification of military service by 
the Department of the Army, there was no eligibility for VA 
benefits.  He was also advised that the documents he had 
submitted could not be accepted as proof of valid service 
without substantiating evidence from the military.  In light 
of the foregoing, the Board is satisfied that VA has no 
outstanding duty to further inform the appellant of the 
evidence needed to substantiate his claim.

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38  
C.F.R. § 3.159(c), (d)).  Here, the RO informed the appellant 
of the evidence they had which supported the conclusion that 
he did not have qualifying military service.  Moreover, after 
further inquiry of the appellant regarding his alleged status 
as a Japanese cook, spy and guide, the RO obtained another 
certification from the service which was also negative.  The 
RO provided a Memorandum for the file in September 2003, 
wherein it gave a detailed explanation of the information 
used to attempt to verify the appellant's claimed military 
service.  The Board is unaware of any additional evidence 
that should be obtained before proceeding with a decision in 
this appeal.  In short, the Board finds that the requirements 
of the VCAA have been met to the extent possible, and there 
would be no possible benefit by delaying this case for 
further development.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546  (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the  
veteran are to be avoided).  

Lastly, it is noted that one of the regulations promulgated 
by VA to implement VCAA has recently been invalidated.  
Specifically, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  In the present case there is no 
indication that the appellant has any additional evidence or 
that he wants his appeal held in abeyance for the remainder 
of any period for submitting additional evidence.  In fact, 
in a motion received in October 2003, the appellant asked 
that his case be advanced on the docket.  His request was 
granted.  The Board therefore finds that there is no 
prejudice to the appellant as a result of any legal 
deficiency in the VCAA notice furnished by the RO pursuant to 
the invalidated regulation and that no useful purpose would 
be served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  He has made it clear 
that he wishes to proceed with appellate review based on the 
evidence or record. 


B.  Basic eligibility requirements for VA benefits

A person who does not attain the status of claimant has not 
submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994).  In order to achieve the status of a claimant, the 
appellant must present evidence that he is a "veteran" as 
defined in law and regulation.  The term "veteran" means 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 2002).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2003).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2003). 

Here, in January 2002 and August 2003, the appellant provided 
several documents from the Philippine Army in an effort to 
establish entitlement to VA benefits.  However, the 
Philippine government has its own laws and regulations which 
permit recognition of military service that is not recognized 
by the U.S. Army.  Likewise, in August 2003, the appellant 
provided several documents from the Philippine Veterans 
Affairs Office.  In both instances, the documents submitted 
by the appellant fail to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are 
not official documents of the appropriate U.S. service 
department.  Therefore, these documents may not be accepted 
as verification of the appellant's service for the purpose of 
receiving VA benefits.

The appellant also provided an affidavit from his daughter 
indicating, in essence, that he was entitled to VA benefits 
based on his alleged military service with the Philippine 
Army, in the service of the United States, during World War 
II.  Similarly, this document may not be accepted as 
verification of his service for the purpose of receiving VA 
benefits because only official documents of the appropriate 
U.S. service department can serve that purpose.

More importantly, in July 2002 and October 2002 the 
Department of the Army reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  The service department's findings are 
binding and conclusive upon VA.  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).  The appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department.  See Memorandum for File, dated 
September 8, 2003; Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).

In short, because the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces, he is 
not considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Therefore, his claim for VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



